PER CURIAM
This is a workers’ compensation case in which claimant seeks review of the order of the Workers’ Compensation Board upholding SAIF’s denial of compensation. He contends that the Board erred in affirming SAIF’s denial of coverage because its denial was premature under our holding in Croman Corp. v. Serrano, 163 Or App 136, 986 P2d 1253 (1999). Because the Board did not make a finding as to whether acceptance occurred before the denial in question, we remand for reconsideration. Blamires v. Clean Pak Systems, Inc., 171 Or App 263, 15 P3d 101 (2000).
Reversed and remanded for reconsideration.